DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in respond to the applicant’s amendments filed on 11/18/2021. Claims 1, 14, and 15 have been amended. Claims 2-3, 5, and 11 have been withdrawn from consideration. Claims 1, 4, 6-10, and 12-15 are currently pending and have been examined.

Claim Interpretation
Examiner further notes that finality proof is inherent in blockchain and distributed network systems (“Finality is the guarantee that past transactions can never change. In blockchain systems today, transactions are considered immutable. But, most blockchain systems only offer probabilistic transaction finality — that transactions are not immediately final, but become so eventually”. Samparsky, Coinmonks, May 15, 2018). Therefore, the Examiner considers at least, ‘cryptographic proof’, cryptographic verification’, and ‘proof-of-work’ to be ‘finality proofs’.

The term ‘instantiate’ as defined: 
	Verb: represent as or by an instance (e.g., "a study of two groups who seemed to instantiate productive aspects of this"). 
	A term of art in Philosophy: (of a universal or abstract concept) have an instance; be represented by an actual example or concrete evidence in support.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6-10, and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 4, 6-10, and 12-13 are directed to a Method and claims 14-15 to a System. Therefore, claims 1, 4, 6-10, and 12-15  are directed to a statutory category of invention under Step 1

Step 2A-1: A way to view the claims as a whole is to remove the judicial exceptions and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed: 
	Claim 1 recites: A method for validation of a finality proof in a distributed ledger system network, the method comprising: 
	requesting, by a support node, a finality proof from the distributed ledger system network, including a plurality of distributed ledger system network peers; 
	collecting, by the support node, a required number of confirmations from a plurality of peers in the distributed ledger system network indicating that a requested transaction is finalized; 
	determining, by the support node, a number of valid confirmations in the required number of confirmations; 
	determining, by the support node, a number of faulty peers in the plurality of peers; 
	executing, by the support node,  a trusted application (e.g., program steps conducted in a secure physical environment); 
	generating, by the support node, the finality proof based on the required number of collected confirmations, the number of valid confirmations, and the number of faulty peers; 
	verifying, by the support node, the finality proof inside the trusted application;
	signing, by the support node, the finality proof validation inside the trusted application;
	transmitting, by the support node, the signed finality proof validation to a client; and 
	wherein the client is one of an internet of things (IoT) device, an embedded hardware, a smartphone and a browser extension; 
	supplying the validation result, a proof of execution, and the finality proof to the client wherein the client confirms, based on the validation result, the proof of execution, and the finality proof that the requested transaction is finalized in the distributed ledger.
	wherein the support node is an intermediary between the client and the distributed ledger system and the client does not participate in the distributed ledger system.
	The claim limitations under the broadest reasonable interpretation cover steps or functions that can be reasonably be considered certain methods of organizing human activity. Other than reciting generic computer hardware in the limitations and a series of functions using networks that are simply instructions, nothing in the claim element differentiates the limitation from processes that a group of individuals can perform. For example, the disclosure establishes the context of verifying, by consensus of a selected network of peers, that after receiving and verifying accuracy, the distributed ledger is updated. The additional elements of ‘determining various aspects’ of consensus details do not add significantly more. Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the ‘validating, proofing, generating, determining and transmitting’ aspects of certain methods of organizing human activity. The invention recites a method that sends the verified blockchain to a trusted agent for further verification. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned as well as introducing a redundancy in its verification. Accordingly, the claims recite an abstract idea consistent with the grouping of ‘certain methods of organizing human behavior.’

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (distributed ledger network system (i.e. blockchain), network [computer], trusted application, finality proof, internet of things (IoT) device, an embedded hardware, a smartphone and a browser extension) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Nothing in the specification shows that what is described in claim 1 (method) and claim 14 (system) integrates a judicial exception into the practical application or an 

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘validation, collecting, generating, and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘distributed ledger system network’ could be interpreted as a set of books kept by a plurality of individuals in order to independently verify transactions. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:

	Dependent claim 6 recites “executing, performing, signing, and transmitting steps are each performed by an executor.” The claim limitation describes an executor performing standard transaction confirmation steps. Such as an executor of a Last Will and Testimony (for example) may perform. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 6 is patent ineligible.
	Dependent claim 7 recites “executing the trusted application further comprises: implementing code in a form of the trusted application to be executed in a trusted execution environment (TEE); instantiating the trusted application in the TEE; attesting remotely the integrity of the trusted application; establishing a secure and authenticated channel with the trusted application instance; and provisioning of a secret key to the trusted application instance through the established channel.” Using BRI, the phrase ‘executing a trusted application’, could be reasonably interpreted as executing a plan. The phrase ‘implementing code’, could be reasonably interpreted as merely following instructions. The phrase ‘instantiating the trusted application’ could be reasonably interpreted as representing an object oriented set of instructions with a real life example. The phrase ‘attesting remotely the integrity’, could be reasonably interpreted as running a remote test on an object. The phrase ‘establishing a secure and authenticated channel’, is a term of art used by radio operators. The phrase ‘provisioning a secret’ could be reasonably interpreted as filling in the blanks of a random cipher. Therefore, 
	Dependent claim 8 recites “producing, with the secret provisioned to the trusted application instance, a digital signature over an input combined with a result of the trusted application instance execution.” The claim limitation describes an executor performing standard transaction confirmation steps. Using BRI, the phrase ‘trusted application instance’ could be reasonably interpreted as representing an object oriented set of instructions with a real life example. Further, the phrase ‘signing step’ and ‘digital signature’ could be reasonably interpreted as physically signing a document. Therefore, except for the recitation of the computer implemented functions of ‘signing step’ and ‘digital signature’ language, there are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Therefore, claim 8 is patent ineligible.
	Dependent claim 9 recites “verifying, with a public certificate corresponding to the provisioned secret, the digital signature produced by the trusted application instance as a proof of the trusted application execution.” The claim limitation describes an executor performing standard transaction confirmation steps. According to BRI, the phrase ‘public certificate’, could reasonably be interpreted as a physical certificate of authenticity. Therefore, except for the recitation of the computer implemented functions of ‘signing step’, ‘trusted application instance’, and ‘digital signature’ language, the claimed limitation describes steps to sign a document. There are no other new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. This limitation merely describes 
Dependent claim 10 recites “executing the finality proof validation using the trusted application instance to generate a result.” The claim limitation describes an executor performing standard transaction confirmation steps. According to BRI, the phrase ‘finality proof validation’, could be reasonably interpreted to mean verifying that the data is immutable. Therefore, except for the recitation of the computer implemented functions of ‘finality proof validation’, ‘trusted application’, and ‘trusted application instance’ language, the claimed limitation describes steps to validate that an action occurred. There are no other new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Therefore, claim 10 is patent ineligible.
Dependent claim 12 recites “performing a finality proof validation inside a trusted application by a node in the distributed ledger system.” The claim limitation describes an executor performing standard transaction confirmation steps. According to BRI, the phrase ‘performing a finality proof validation inside a trusted application’, could be reasonably interpreted as verifying that the data is immutable while in a secure environment. Therefore, except for the recitation of the computer implemented functions of ‘trusted application’, ‘a node’, and ‘distributed ledger system’. Therefore, except for the recitation of the computer implemented functions of ‘performing a finality proof validation’, ‘trusted application’, ‘a node’, and ‘distributed ledger system’, the claimed limitation merely describes performing a validation of a transaction. There are no other new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Therefore, claim 12 is patent ineligible.

Dependent claim 15 recites “verifying, by the client, the signature of the finality proof validation.” Therefore, except for the recitation of the computer implemented functions of ‘processor’, and ‘finality proof validation’ language, the claimed limitation merely describes verifying proof of a transaction. There are no other new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. Therefore, claim 15 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1, 4, 6-10, and 12-15 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ansari et al, (US20190228133) “Ansari” [with support from Provisional application No. 62/619248], and MacBrough (US20190251007) 

Regarding claim 1, Ansari teaches: A method for validation of a finality proof in a distributed ledger system network, the method comprising: 
	Requesting (i.e. validating), by a support node (e.g., publisher system 102), a finality proof (e.g. ‘proof-of-work’) from the distributed ledger system network (e.g., certification authority computer system 104), including a plurality of distributed ledger system network peers (e.g. blockchain 140); (Fig. 1, Fig. 2, [0028] In order to validate a new block into the blockchain, the proof of work process (or hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the blockchain are fixed, miners (e.g., nodes on the blockchain) modify the nonce value that is 
	According to BRI, one of ordinary still in the art would understand that these steps generally refer to steps that are inherent in blockchain technology. For instance, a request to write a block to a blockchain including a list of support nodes to verify the hash (i.e. proof of work). See further [0024] The blockchain technology (sometimes simply referred to as blockchain) has been used in digital currency implementations and is described in a 2008 article by Satoshi Nakamoto, called "Bitcoin: A Peer-to-Peer Electronic Cash System," the entire contents of which are hereby incorporated by reference.
	collecting, by a support node, a required number of confirmations from a plurality of peers in the distributed ledger system network indicating that a requested transaction is finalized (Fig. 1, Fig. 2, [0028] In order to validate a new block into the blockchain, the proof of work process (or hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition. As the data related to the blockchain transactions in the blockchain are fixed, miners (e.g., nodes on the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition).
	According to BRI, one of ordinary still in the art would understand that these steps generally refer to steps that are inherent in blockchain technology. For example, a blockchain cannot achieve consensus (i.e. write a new block to the blockchain) without 51 percent of nodes verifying the transaction. See further [0024] The blockchain technology (sometimes simply referred to as blockchain) has been used in digital currency implementations and is described in a 2008 article by Satoshi Nakamoto, called "Bitcoin: A Peer-to-Peer Electronic Cash System," the entire contents of which are hereby incorporated by reference.
	determining, by the support node, a number of valid confirmations, in the required number of confirmations, (Fig. 2, [0089] The created hash chain is further 
	Examiner notes, that according to BRI, one of ordinary still in the art would understand that these steps generally refer to steps that are inherent in blockchain technology. For example, a blockchain cannot achieve consensus without 51 percent of nodes verifying the transaction. See further [0024] The blockchain technology (sometimes simply referred to as blockchain) has been used in digital currency implementations and is described in a 2008 article by Satoshi Nakamoto, called "Bitcoin: A Peer-to-Peer Electronic Cash System," the entire contents of which are hereby incorporated by reference.
	determining, by the support node, a number of […] peers in the plurality of peers; (Fig. 2, [0089] The created hash chain is further processed to generate further data. In certain examples, this further data is the Merkle Root of the hashes using the Merkle tree algorithm. The further processed data (e.g., the Merkle Root) is then saved to the blockchain via blockchain service 314 by creating a transaction and adding the Merkle Root (or other calculated data) in, for example, the user data field of the blockchain transaction. The blockchain transaction is then submitted to the underlying blockchain. Once the transaction is confirmed, the transaction ID is stored along with the other proof in database 312). 
	According to BRI, one of ordinary still in the art would understand that these steps generally refer to steps that are inherent in blockchain technology. For example, For example, a blockchain cannot achieve consensus without 51 percent of nodes verifying the transaction. In order to determine the 51% of nodes, the total number of nodes must be known. See further 
	executing a trusted application (e.g. certification service API 112 of the certification authority system 104), (Fig. 1, [0021] Certification authority computer system 104 exposes certification service APIs 112 to publisher systems 102. Crypto Key store 114 stores public and private keys for content publishers and customers for that publisher. In certain examples, certification authority computer system 104 may generate private/public keys for any user or other entity that wishes to disseminate information. The public and private keys are used to provide cryptographic proof that the content creator is authentic (e.g. that someone claiming to be Reuters is actually Reuters) and that the content itself is authentic (e.g. that it has not been tampered with). Certification authority computer system 104 also generates blockchain transactions 116 that include or are based on signature(s) 118 and/or hashes 120).
	generating, by the support node, the finality proof based on the required number of collected confirmations, the number of valid confirmations, [and the number of faulty peers] (Fig. 2, [0089] The created hash chain is further processed to generate further data. In certain examples, this further data is the Merkle Root of the hashes using the Merkle tree algorithm. The further processed data (e.g., the Merkle Root) is then saved to the blockchain via blockchain service 314 by creating a transaction and adding the Merkle Root (or other calculated data) in, for example, the user data field of the blockchain transaction. The blockchain transaction is then submitted to the underlying blockchain. Once the transaction is confirmed, the transaction ID is stored along with the other proof in database 312). 
	According to BRI, one of ordinary still in the art would understand that these steps generally refer to steps that are inherent in blockchain technology. For example, a blockchain cannot achieve consensus without 51 percent of nodes verifying the transaction. See further 
	verifying, by the support node, the finality proof inside the trusted application (certification service API 112); (Fig. 1, [0021] Certification authority computer system 104 exposes certification service APIs 112 to publisher systems 102. Crypto Key store 114 stores public and private keys for content publishers and customers for that publisher. In certain examples, certification authority computer system 104 may generate private/public keys for any user or other entity that wishes to disseminate information. The public and private keys are used to provide cryptographic proof that the content creator is authentic (e.g. that someone claiming to be Reuters is actually Reuters) and that the content itself is authentic (e.g. that it has not been tampered with).
	signing, by the support node, the finality proof validation inside the trusted application; (Certification authority computer system 104 also generates blockchain transactions 116 that include or are based on signature(s) 118 and/or hashes 120).
	transmitting (e.g. submits), by the support node, the signed finality proof validation to a client (e.g., interface); and ([0022] Signatures may be formed via a cryptographic algorithm that takes an input hash and a private key and returns a unique set of bits (e.g., the signature). Keys (e.g., those stored in crypto key store 114) may be a piece of information that determines the functional output of a cryptographic algorithm or cipher. Without a key, an algorithm would not produce a useful result. Certain example embodiments described herein may use multi-signature techniques. Multi-signature may include techniques for requiring more than one party (and their corresponding "keys") to approve a transaction. For example, two or more keys may be required for authorizing a blockchain transaction (or certain types of blockchain transactions. [0023] Certification authority computer system 104 interfaces 
	Examiner notes that one of ordinary skill in the art, from reading the reference would understand that any device connected or connecting the system of processing computers could be considered a ‘client’. 
	wherein the client is one of an internet of things (IoT) device, an embedded hardware, a smartphone and a browser extension; ([0043] “At 224, the computer system (e.g., a desktop, tablet, or other mobile device) submits a verification request to verification computer system 110. The verification request may include the content in question, the token, the (alleged) publisher of content, and/or other data.” It is therefore reasonable to state that a mobile device is a smart phone which is a client as noted by the applicant.”
	Further, Examiner notes that the phrase “the client is one of an internet of things (IoT) device, an embedded hardware, a smartphone and a browser extension” is non-functional descriptive material as it only describes, at least in part, the (physical) description of the client, however, the (physical) description of the client is not used to perform any of the recited method steps.  The type of device represented by the client has no bearing on the functionality network. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	The portion of the limitation which recites “the client is one of an internet of things (IoT) device, an embedded hardware, a smartphone and a browser extension”, found in the transmitting step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the See MPEP 2103 C and 2111.04. The ‘client’ is not part of the claimed system as the system performs the functions from the perspective of the ‘support node’. Therefore, what the client is or is not, is merely intended use.
	supplying the validation result, a proof of execution, and the finality proof to the client, ([0025] The transactions that makeup the blockchain are bundled into blocks and every block (except for the first block) refers back to or is linked to a prior block in the chain. Computer nodes maintain the blockchain and cryptographically validate each new block and thus the transactions contained in the corresponding block. This validation process includes solving a computationally difficult problem that is also easy to verify and is sometimes called a "proof-of-work." [0026] Whenever it is described in this document that data (whether a transaction, or any other type of data) is stored on the blockchain, such storing may include: the initial reception of the transaction to the blockchain 140 (or one of the nodes that store the blockchain therein); the cryptographic verification of the transaction (e.g., its incorporation into a "block" of the blockchain); and/or a determination that the transaction is now computationally immutable (e.g., multiple blocks have been linked to the blockchain that incorporated the at-issue transaction).
	wherein the client (e.g. verification system 110) confirms, based on the validation result, the proof of execution, and the finality proof that the requested transaction is finalized in the distributed ledger ([0032] Verification system 110 is used to verify the creator/publisher of the content and the content being consumed by end users via consumer systems 108. Verification system 110 includes an interface 134 (e.g., a web interface), an API module 136, and service module 138. [0026] Whenever it is described in this document that data (whether a transaction, or any other type of data) is stored on the blockchain, such storing may include: the initial reception of the transaction to the blockchain 140 (or one of the nodes that store the blockchain therein); the cryptographic verification of the transaction (e.g., its incorporation into a "block" of the blockchain); and/or a determination that the transaction 
	wherein the support node is an intermediary between the client and the distributed ledger system and (Fig. 2B) Examiner considers the verification computer system 110, to be a support node that falls between the computer system (e.g. and the distributed ledger system at 140 (See Fig. 2B).
	Further, Examiner notes that the phrase “the support node is an intermediary between the client and the distributed ledger system” is non-functional descriptive material as it only describes, at least in part, the location of the support node on the network, however, the location of the support node on the network is not used to perform any of the recited method steps.  The location of the support node on the network has no effect on the recited steps. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	The portion of the limitation which recites “the support node is an intermediary between the client and the distributed ledger system”, found in the supplying step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being at a certain location, etc. does not mean that the location is necessary for the functions are required to be performed, or are actually performed.
	the client does not participate in the distributed ledger system (Examiner considers the verification computer system 110, to be a support node that falls between the 
	Further, Examiner notes that the phrase “the client does not participate in the distributed ledger system” is non-functional descriptive material as it only describes, at least in part, the what the client doesn’t do, however, what the client doesn’t do has no effect on any of the recited method steps.  It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	The portion of the limitation which recites “the client does not participate in the distributed ledger system”, found in the supplying step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “not for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

	Ansari does not explicitly recite ‘faulty peers’, however, MacBrough teaches, at least, ‘faulty peers’:
	determining, by the support node (Node Computing Device 100), a number of faulty peers in the plurality of peers (faulty computing systems t.sub.S),  ([0027] t.sub.S may be a configurable parameter specifying the number of acceptable faulty computing systems that can be in the essential subset S while still allowing the computing system to safely use the essential subset S. An essential subset for a computing system may include other computing systems designated by that computing system, for example, based on trust between the 
	generating, by the support node (Node Computing Device 100), the finality proof based on the required number of collected confirmations (strong support 703), the number of valid confirmations (essential subsets X, Y, and Z), and the number of faulty peers (faulty computing systems t.sub.S), ([0027] t.sub.S may be a configurable parameter specifying the number of acceptable faulty computing systems that can be in the essential subset S while still allowing the computing system to safely use the essential subset S. [0029] Strong support for the echoing of the message may be received when the computing system receives the message echoed back to it from some number of other computing systems in the open network. For example, strong support may be received when the computing system receives an echo of the message from qS computing systems that are members of an essential subset S for each essential subset S used by the computing system. For example, if the computing system uses three essential subsets X, Y, and Z, strong support may be received when the message is echoed back from q.sub.X computing systems that are members of X, q.sub.Y computing systems that are members of Y, and q.sub.Z computing systems that are members of Z). 
	It would be obvious to one skilled in the art before the effective filing date of the claimed
invention to modify Ansari to include the ‘faulty peers’ of MacBrough as faulty (peers) systems can interfere with the ability of non-faulty computing systems to reach an agreement. As MacBrough states: 
[0020] The computing systems in the validation network may validate and order updates to the decentralized database stored on the computing systems of the open network. When the validation network is detected to be failing, the 

	In regards to claim 14, System claim 14 corresponds generally to Method claim 1, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 4, Ansari teaches: The method according to claim 1 further comprising: 
	confirming, by the trusted agent based on the verification, that a requested transaction is finalized in the distributed ledger (Fig. 2, [0089] The created hash chain is further processed to generate further data. In certain examples, this further data is the Merkle Root of the hashes using the Merkle tree algorithm. The further processed data (e.g., the Merkle Root) is then saved to the blockchain via blockchain service 314 by creating a transaction and adding the Merkle Root (or other calculated data) in, for example, the user data field of the blockchain transaction. The blockchain transaction is then submitted to the underlying blockchain. Once the transaction is confirmed, the transaction ID is stored along with the other proof in database 312). 
	According to BRI, one of ordinary still in the art would understand that these steps generally refer to steps that are inherent in blockchain technology. For example, a blockchain cannot achieve consensus without 51 percent of nodes verifying the transaction. See further [0024] The blockchain technology (sometimes simply referred to as blockchain) has been used in digital currency implementations and is described in a 2008 article by Satoshi Nakamoto, 

Regarding claim 6, Ansari teaches: The method according to claim 5, wherein 
	the executing, performing, signing, and transmitting steps are each performed by an executor (open network client 110) ([0099] (d) alternatively or additionally, in some embodiments, the memory devices 602 store instructions that, when executed by the processors 602, cause the processors 602 to perform, in conjunction with, as appropriate, the other elements in and/or connected to the computing device 600 (i.e., the memory devices 604, network interface devices 606, display interfaces 608, user input adapters 610, and/or display device 512), each or any combination of actions described herein as performed by the component and/or by any software modules described herein as included within the component). 
	Examiner considers that one skilled in the art would have understood from reading the reference and that any device may be configured to execute, perform, sign, and transmit the steps to be performed.

Regarding claim 7, Ansari teaches: The method according to claim 5, wherein executing a trusted application further comprises: 
	implementing code in a form of the trusted application (e.g. the code performed by the certification service API 112 of the certification authority system 104) to be executed in a trusted execution environment (TEE) (e.g. the certification authority system 104), (Fig. 1, [0021] Certification authority computer system 104 exposes certification service APIs 112 to publisher systems 102. Crypto Key store 114 stores public and private keys for content publishers and customers for that publisher. Certification authority computer system 104 also 
	instantiating (e.g. calling up an APIs 112) the trusted application in the TEE (Fig. 1, [0021] Certification authority computer system 104 exposes certification service APIs 112 to publisher systems 102. Crypto Key store 114 stores public and private keys for content publishers and customers for that publisher. Certification authority computer system 104 also generates blockchain transactions 116 that include or are based on signature(s) 118 and/or hashes 120).	
	attesting remotely (e.g. publisher systems 102) the integrity of the trusted application (Fig. 1, [0021] Certification authority computer system 104 exposes certification service APIs 112 to publisher systems 102. Crypto Key store 114 stores public and private keys for content publishers and customers for that publisher. In certain examples, certification authority computer system 104 may generate private/public keys for any user or other entity that wishes to disseminate information. The public and private keys are used to provide cryptographic proof that the content creator is authentic (e.g. that someone claiming to be Reuters is actually Reuters) and that the content itself is authentic (e.g. that it has not been tampered with). Certification authority computer system 104 also generates blockchain transactions 116 that include or are based on signature(s) 118 and/or hashes 120).	
	Examiner notes that one of ordinary skill in the art from reading the reference would understand that use of the private/public keys if generated and function correctly, could, at least remotely, insure the integrity of the trusted application. 
	provisioning of a [cryptographic key] to the trusted application instance through the established channel (Fig. 1, [0021] Certification authority computer system 104 exposes certification service APIs 112 to publisher systems 102. Crypto Key store 114 stores public and private keys for content publishers and customers for that publisher. In certain examples, certification authority computer system 104 may generate private/public keys for any 

	Ansari does not explicitly recite ‘secret’, or ‘safe and authenticated channel’, however MacBrough, at least ‘secret’, and ‘safe and authenticated channel’
	establishing a secure and authenticated channel with the trusted application instance; and ([0090] Every node computing device in the open network 300 may open a reliable authenticated channel that may allow every node computing device of the current validation network v, for example, the validation network 300, to broadcast to it.
	provisioning of a secret to the trusted application instance through the established channel ([0069] The weakly connected, uncorrupt computing system P.sub.i in the open network may choose a random secret s. The computing system P.sub.i may use an asynchronous verifiable secret sharing scheme to distribute q.sub.s-threshold shares of the secret s to each essential subset in the set of essential subsets of the computing system P.sub.i).

Regarding claim 8, MacBrough teaches: The method according to claim 5, wherein the signing step further comprises: 
	producing, with the secret provisioned to the trusted application instance, a digital signature over an input combined with a result of the trusted application execution ([0130] A deterministic seed message M may be signed by any node computing device that has a share of any of secret in the set of secrets Y using that node computing devices share. When a node computing device wishes to query the random oracle, the node computing device reveals the share that the node computing device used to sign the message M. Once 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ansari to include the ‘‘secret’, and ‘safe and authenticated channel’ of MacBrough as a lack of security causes the system to be open to compromise. As MacBrough states: 
	[0020] The computing systems in the validation network may validate and order updates to the decentralized database stored on the computing systems of the open network. When the validation network is detected to be failing, the computing systems in the open network may switch to a different subset of the computing systems to use as the validation network. Before a switch can be made, the computing systems in the open network may need to reach an agreement on the last updates that were made to the decentralized database. The computing systems in the open network may reach an agreement on the last updates that were made to the decentralized database by using external validity multi-valued Byzantine agreement (MVBA). This may ensure that computing systems in the open network which are not faulty may maintain consistent copies of the decentralized database as changes are made to the validation network, even when there are faulty systems in the open network that may interfere with the ability of the non-faulty computing systems to reach an agreement on the last updates made to the decentralized database.

Regarding claim 9, Ansari teaches: The method according to claim 5, further comprising: 
	verifying, with a public certificate corresponding to the provisioned [e.g. cryptographic key], the digital signature produced by the trusted application instance as a proof of the trusted application execution (Fig. 1, Fig. 2A, Fig. 2B, [0021] Certification authority computer system 104 exposes certification service APIs 112 to publisher systems 102. Crypto Key store 114 stores public and private keys for content publishers and customers for that publisher. In certain examples, certification authority computer system 104 may generate private/public keys for any user or other entity that wishes to disseminate information. The public and private keys are used to provide cryptographic proof that the 

Regarding claim 10, Ansari teaches: The method according to claim 5, wherein performing the finality proof validation inside the trusted application further comprises: 
	executing the finality proof (e.g. proof of work) validation using the trusted application instance to generate a result ([0023] Certification authority computer system 104 interfaces with blockchain 140. Specifically, certification authority computer system 104 submits blockchain transactions that it has generated to the blockchain for verification and/or incorporation into the blockchain 140).

Regarding claim 11, Ansari teaches:  The method according to claim 5, wherein transmitting the signed finality proof validation to the client further comprises: 
	supplying the result, a proof of execution, and the finality proof to the client ([0023] Certification authority computer system 104 interfaces with blockchain 140. Specifically, certification authority computer system 104 submits blockchain transactions that it has generated to the blockchain for verification and/or incorporation into the blockchain 140).
	Examiner notes that one of ordinary skill in the art would understand from reading the reference that the ‘cryptographic keys’ and the ‘the proof of work’ of Ansari reads to the above limitation as any device may be classified as a ‘client’.

Regarding claim 12, Ansari teaches: The method according to claim 1, further comprising 
performing a finality proof validation inside a trusted application by a node in the distributed ledger system (Fig. 1, [0021] Certification authority computer system 104 exposes certification service APIs 112 to publisher systems 102. Crypto Key store 114 stores public and private keys for content publishers and customers for that publisher. In certain examples, certification authority computer system 104 may generate private/public keys for any user or other entity that wishes to disseminate information. The public and private keys are used to provide cryptographic proof that the content creator is authentic (e.g. that someone claiming to be Reuters is actually Reuters) and that the content itself is authentic (e.g. that it has not been tampered with).

Regarding claim 13, Ansari teaches: The method according to claim 1, wherein 
	the distributed ledger system is a blockchain network ([0024] The blockchain technology (sometimes simply referred to as blockchain) has been used in digital currency implementations and is described in a 2008 article by Satoshi Nakamoto, called "Bitcoin: A Peer-to-Peer Electronic Cash System," the entire contents of which are hereby incorporated by reference. A blockchain (like blockchain 140) is a data structure that stores a list of transactions and can be thought of as a distributed electronic ledger that records transactions between source identifier(s) and destination identifier(s).
	According to BRI, one of ordinary still in the art would understand that these steps generally refer to steps that are inherent in blockchain technology. See further [0024] The blockchain technology (sometimes simply referred to as blockchain) has been used in digital currency implementations and is described in a 2008 article by Satoshi Nakamoto, called "Bitcoin: A Peer-to-Peer Electronic Cash System," the entire contents of which are hereby incorporated by reference.

Regarding claim 15, Ansari teaches: The system according to claim 14, further comprising the client, wherein the client includes one or more processors which, alone or in combination, are configured to provide for performance of the following step: 
	verifying, by the client, the signature of the finality proof validation (Fig. 6-9, [0015] ‘Verifying that the transaction contained in the block is valid (finality proof validation), and forming an agreement on writing the block with another block chain management device (client) when the transaction included in the block is verified as valid; and Storing the formed block in a ledger storage unit, wherein the step of verifying that the transaction is legitimate includes, when the transaction is constituted by a contract, the signature included in the transaction, Guarantor publicity. The step of verifying with the guarantor's public key stored in the guarantor information storage unit that stores at least one key corresponds to the execution result of the contract included in the transaction when the transaction includes the execution result of the contract Verifying the correctness of the contract and the input of the contract’.

Response to Arguments
	On pages 6 of the response, applicant requests that the previous 35 USC 112 (b) rejections (indefiniteness) be withdrawn. Examiner withdraws the rejections for previously filed claims based on applicant’s amendments, however, new grounds of rejections have been introduced by the applicant’s amendments.

	On pages 6 and 7 of the response, applicant argues that the Examiner did not properly apply the 2019 Guidance for Step 2A of the 35 USC 101 rejection. Applicant argues that the Examiner has not ‘met the burden of establishing that the claims are directed to an abstract idea’.
	Examiner acknowledges that applicant’s arguments but respectfully disagrees. Examiner only needs to show that the recited abstract idea reasonably falls within one of the categories 

	On pages 7 and 8 of the response, Applicant specifically asserts that claims 1, 4, 6-10, and 12-15 are not directed to an abstract idea and that these features solve problem unique to computer networks’
[0017]   FIG. 1 illustrates a distributed ledger network 102 according to an embodiment. A distributed ledger (DL) system is a peer-to-peer network of interconnected nodes. For example, the distributed ledger network 102 may include one or more DL nodes, such as interconnected nodes 104. The nodes maintain a replicated ledger of an ordered sequence of transaction records. A specific consensus protocol is executed by the nodes to ensure consistency, reliability and integrity of the ledger as new transactions are appended to it.

	Examiner acknowledges that applicant’s arguments but respectfully disagrees. Examiner maintains that nothing in the original nor amended claims, either taken alone or together, besides the use of a distributed ledger system (Blockchain) to automate the process, adds significantly more than the judicial exception. Examiner considers that those of those of ordinary skill in the art, would understand that the structure of Blockchain has not significantly changed since its inception. Further ‘Finality Proof’ is the ‘Proof of Work’ done by miners to insure the accuracy of the hash. Plurality of Peers, support node and trusted agent are all integral parts of a distributed ledger system which is clearly an abstract idea that has been used by blockchain technology to merely automate the process.

	Applicant argues on pages 8 and 9 of the response that the Examiner has not correctly applied the 2019 PEG guidance concerning step 2B.

	If a claim limitation, under its broadest reasonable interpretation, (with the automating computer components removed) covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Further, improving upon an abstract idea still constitutes an abstract idea according to MPEP2106.05 (a) II. “Notably, the court did not distinguish between the types of technology when determining the invention improved technology. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”
	
	On pages 9-13 of the response, applicant argues that the combination of Ansari and MacBrough, alone or in combination, fail to disclose or suggest “executing, by the support node, a trusted application.”	
	Examiner acknowledges that applicant’s arguments but respectfully disagrees. Applicant claims that Ansari in view of MacBrough fail to disclose that ‘the support node executes the finality proof.’ However, the claims merely recite ‘a support node executing a trusted application’ and not the series of intricate steps in which the applicant argues. Ansari in view of MacBrough reads to the limitation as claimed (see further: Fig. 1, [0021] In certain examples, certification authority computer system 104 may generate private/public keys for any user or 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included: Demarinis (US20170330174)-Application Framework using Blockchain; Curbera (US20180082023)-Secure Distributed Patient Consent and Information Management; Cronie (20180218027)-Electronic Nod and Method for Maintaining a Distributed Ledger System; LI (CN107172586)-Mobile Terminal Network Positioning Method Based on Blockchain; Vitalik Buterin, “Light Clients and Proof of Stake”, January 2015, Ethereum.Org (Year: 2015); Tim Swanson, “Distributed Ledger System”, April 2016, R3 CEV (Year: 2016); Xiwei Xu, “Blockchain as Software Connector”, NICTA, Australian Research Council, 2016 (Year: 2016). The following document was included for informational purposes only and not to be considered as prior art to the current application: Thibaut Sardan, “What is a ‘Light Client’ and why you should care?” July 2018, Parity Technologies (Year: 2018).
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685